       Case 1:19-cr-00789-PGG Document 337
                                       334 Filed 01/06/21
                                                 01/04/21 Page 1 of 2




                                                                     June 19, 2020
By ECF
                                                            January 4, 2021
BY ECF
Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007                                 January 6, 2021

    Re: United States v. Anthony Rose, 19 Cr. 789 (PGG)

Dear Judge Gardephe:

       I write to request twelve temporary modifications to Mr. Rose’s travel
restrictions to allow him to attend weekend trainings and conferences hosted by
Ethnicity Hair Collections (EHC), a company with which he has worked for several
years. Your Honor has authorized Mr. Rose’s out-of-state travel for a number of prior
EHC events. See ECF No. 200; ECF No. 213; ECF No. 249; ECF No. 289. All of Mr.
Rose’s business trips during the pendency of this case have taken place without issue.
I now request that he be permitted to travel as follows for additional EHC events:

         •   January 16-18, 2021: Virginia Beach, VA
         •   January 27-30, 2021: St. Thomas, USVI
         •   February 13-15, 2021: Georgetown, SC via Charlotte, NC
         •   February 20-22, 2021: Durham, NC via Charlotte, NC
         •   March 13-15, 2021: Puerto Rico
         •   March 27-29, 2021: Wilmington, NC via Charlotte, NC
         •   April 10-12, 2021: Florence, SC via Charlotte, NC
         •   April 24-26, 2021: Greenville, NC via Charlotte, NC
         •   May 8-10, 2021: Columbia, SC via Charlotte, NC
         •   May 22-24,2021: Fayetteville, NC via Charlotte, NC
         •   June 12-14, 2021: Cary, NC via Charlotte, NC
         •   June 26-28, 2021: Charlotte, NC

      The Government has no objection to this request, and Pretrial Services takes
no position on it. Thank you for considering it.

                                Respectfully submitted,

                                /s/ Ariel Werner
                                Ariel Werner, Esq.
                                Assistant Federal Defender
       Case 1:19-cr-00789-PGG Document 337
                                       334 Filed 01/06/21
                                                 01/04/21 Page 2 of 2




cc: Mathew Andrews, Assistant U.S. Attorney
    Louis Pellegrino, Assistant U.S. Attorney
    Courtney DeFeo, U.S. Pretrial Officer
